Exhibit 10.1G








        
COMERICA INCORPORATED
SENIOR EXECUTIVE LONG-TERM PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (this “Agreement”) between Comerica Incorporated (the “Company”)
and XXXXXX (the “Participant”) is effective as of XXXXXX (the “Effective Date”).
Any undefined terms appearing herein as defined terms shall have the same
meaning as they do in the Comerica Incorporated 2018 Long-Term Incentive Plan,
as amended and/or restated from time to time, or any successor plan thereto (the
“Plan”). The Company shall provide a copy of the Plan to the Participant upon
request.
WITNESSETH:
1.
Award of Restricted Stock Units. Pursuant to the provisions of the Plan, the
Company hereby awards the Participant, subject to the terms and conditions of
the Plan (incorporated herein by reference), and subject further to the terms
and conditions in this Agreement, a target senior executive long-term
performance plan restricted stock unit award (the “Target SELTPP Award”) equal
to XXXXXX senior executive long-term performance plan restricted stock units
(“SELTPP Units”). The Target SELTPP Award shall be adjusted upward or downward
(as applicable) based on the achievement of the Goal and the TSR Modifier as
provided in Schedule A attached hereto (the “Performance Requirements”). The
number of SELTPP Units that the Participant shall receive under this Agreement,
after giving effect to such adjustment and rounded down to a whole number, is
referred to as the “Final Award Number.” Each SELTPP Unit shall represent an
unfunded, unsecured right for the Participant to receive one (1) Share, as
described in this Agreement. The “Performance Period” over which the Final Award
Number shall be determined shall be the period beginning January 1, 20XX and
ending December 31, 20XX. The Committee shall, following the end of the
Performance Period (and in no event later than March 10, 20XX), determine
whether and the extent to which the Performance Requirements for the Performance
Period have been satisfied and the Final Award Number. The date of such
determinations by the Committee for the Performance Period is referred to as the
“Determination Date.”



2.
Ownership Rights. The Participant shall have no voting or other ownership rights
in the Company arising from the Award of SELTPP Units under this Agreement prior
to the delivery of Shares upon the vesting and settlement of SELTPP Units
underlying the Award.



3.
Dividend Equivalents. If cash dividends are declared by the Board on the Common
Stock on or after the Effective Date and prior to the Settlement Date (as
defined below), cash dividend equivalents (the “Dividend Equivalents”) shall
accrue on the Shares underlying SELTPP Units, whether such SELTPP Units are
vested or unvested, which Dividend Equivalents shall be subject to vesting and
forfeiture on the same terms and conditions as the underlying SELTPP Units. Such
Dividend Equivalents shall be in an amount of cash per SELTPP Unit equal to the
cash dividend paid with respect to each outstanding Share and shall be credited
on the declaration date applicable to Shares. The Dividend Equivalents accrued
prior to the Settlement Date shall be paid to the Participant with respect to
all vested SELTPP Units on or as soon as reasonably practicable following the
Settlement Date (and in no event later than March 15, 20XX). The Dividend
Equivalents accrued on Shares underlying SELTPP Units that do not vest and are
forfeited shall be forfeited for no consideration on the date such SELTPP Units
are forfeited.



4.
Vesting and Settlement of Award.



a.
General. Except as otherwise provided in the Plan and this Agreement, the number
of SELTPP Units equal to the Final Award Number shall vest on the Determination
Date, as determined in accordance with Schedule A, subject to the Participant’s
continued employment by the Company or one of its Affiliates through the
Determination Date.



Except as otherwise provided in this Agreement, the vested portion of the Award
(rounded down to a whole number of Shares) shall be settled in Common Stock as
soon as reasonably practicable following the Determination Date and in no event
later than March 15, 20XX, (the date of settlement, the “Settlement Date”). On
the Settlement Date, the Company shall issue to the Participant (or, in the case
of the Participant’s death, to the Participant’s designated beneficiary pursuant
to Section 13(f) of the Plan, as applicable or, in the case of the Participant’s
Disability, to the Participant’s guardian or legal





--------------------------------------------------------------------------------




representative, if applicable and if permissible under applicable law) a number
of whole Shares equal to the Final Award Number (the “Settlement Shares”). Upon
the issuance of the Settlement Shares in settlement of the vested SELTPP Units
in respect of the Award, the Award shall be settled in full and the Participant
(or his or her designated beneficiary pursuant to Section 13(f) of the Plan, in
the case of death) shall have no further rights with respect to the Award, other
than with respect to the payment of the Dividend Equivalents accrued with
respect to such vested SELTPP Units.
b.
Disability or Death Prior to a Change in Control. In the event of (i) the
Participant’s Termination of Service due to Disability or death or (ii) death
following Retirement, in each case, prior to both the Determination Date and a
Change in Control, a number of SELTPP Units equal to the Target SELTPP Award
shall immediately and fully vest effective as of the date of the Participant’s
Termination of Service due to Disability or the date of the Participant’s death,
as applicable. The Settlement Date shall occur as soon as reasonably practicable
(and in no event more than forty-five (45) days) following the Participant’s
death or date of Termination of Service due to Disability; provided, however,
that, notwithstanding the foregoing, if the Award constitutes non-qualified
deferred compensation subject to Section 409A of the Code, in the event of the
Participant’s Termination of Service due to Disability, the Settlement Date
shall be the first day of 20XX on which the Applicable Exchange is open for
trading (or, if earlier, as soon as reasonably practicable (and in no event more
than forty-five (45) days) following the Participant’s death). If a Participant
is eligible for Retirement as of the date of Termination from Service due to
Disability, the provisions of this Agreement relating to Retirement as set forth
below shall apply, regardless of whether he or she otherwise meets the
requirements for Disability.



c.
Retirement Prior to a Change in Control. In the event of the Participant’s
Termination of Service due to Retirement prior to both the Determination Date
and a Change in Control, then, except as provided in Section 4(b)(ii), the Award
shall continue to vest and settle in accordance with Section 4(a), provided that
the continued employment requirement shall cease to apply.



d.
Change in Control.



i.
General. A Change in Control shall have the effect provided in Section 10 of the
Plan.  In accordance with Section 10 of the Plan, effective as of immediately
prior to the Change in Control, the Performance Requirements shall be deemed to
be achieved at the greater of (x) 100% and (y) the Payout Percentage based on
the level of achievement determined by the Committee prior to the Change in
Control, taking into account performance through the latest date preceding the
Change in Control as to which performance can, as a practical matter, be
determined (but not later than the end of the applicable Performance Period).



ii.
Replacement Award Granted. If a Replacement Award is provided pursuant to
Section 10(c) of the Plan, the Determination Date shall be deemed to be December
31, 20XX.



1.
Without Cause or for Good Reason. In the event of a Termination of Service of
the Participant by the Company other than for Cause or by the Participant for
Good Reason, in each case, both prior to the Determination Date and within
twenty-four (24) months following a Change in Control, the Award shall
immediately and fully vest effective as of the date of the Participant’s
Termination of Service. For purposes of the vested SELTPP Units, the Settlement
Date shall occur as soon as reasonably practicable (and in no event more than
forty-five (45) days) following the Termination of Service; provided, however,
that, notwithstanding the foregoing, if the Award constitutes non-qualified
deferred compensation subject to Section 409A of the Code and such Change in
Control is not a Section 409A CIC, the Settlement Date shall be the first day of
20XX on which the Applicable Exchange is open for trading (or, if earlier, as
soon as reasonably practicable (and in no event more than forty-five (45) days)
following the Participant’s death).



2.
Disability. In the event of a Termination of Service of the Participant due to
Disability both prior to the Determination Date and following a Change in
Control, the Award shall immediately and fully vest effective as of the date of
the Participant’s






--------------------------------------------------------------------------------




Termination of Service. For purposes of the vested SELTPP Units, the Settlement
Date shall occur as soon as reasonably practicable (and in no event more than
forty-five (45) days) following the Termination of Service; provided, however,
that, notwithstanding the foregoing, if the Award constitutes non-qualified
deferred compensation subject to Section 409A of the Code and (A) if such Change
in Control is not a Section 409A CIC or (B) such Termination of Service occurs
more than twenty-four (24) months following such Change in Control, the
Settlement Date shall be the first day of 20XX on which the Applicable Exchange
is open for trading (or, if earlier, as soon as reasonably practicable (and in
no event more than forty-five (45) days) following the Participant’s death).


3.
Retirement. In the event of a Termination of Service of the Participant due to
Retirement both prior to the Determination Date and following a Change in
Control, the Award shall immediately and fully vest effective as of the date of
the Participant’s Termination of Service. For purposes of the vested SELTPP
Units, the Settlement Date shall occur (A) if such Change in Control is a
Section 409A CIC and Participant’s Termination of Service occurs within
twenty-four (24) months following such Change in Control, as soon as reasonably
practicable (and in no event more than forty-five (45) days) following the
Termination of Service or (B) if such Change in Control is not a Section 409A
CIC or such Termination of Service occurs more than twenty-four (24) months
following such Change in Control, the Settlement Date shall be the first day of
20XX on which the Applicable Exchange is open for trading (or, if earlier, as
soon as reasonably practicable (and in no event more than forty-five (45) days)
following the Participant’s death). For the avoidance of doubt, if the
Participant’s Termination of Service due to Retirement occurred prior to the
Change in Control, the Settlement Date shall be the first day of 20XX on which
the Applicable Exchange is open for trading (or, if earlier, as soon as
reasonably practicable (and in no event more than forty-five (45) days)
following the Participant’s death).



4.
Death. In the event of the Participant’s death both prior to the Determination
Date and following a Change in Control, the Award shall immediately and fully
vest effective as of the date of the Participant’s death. For purposes of the
vested SELTPP Units, the Settlement Date shall occur as soon as reasonably
practicable (and in no event more than forty-five (45) days) following the
Participant’s death.



iii.
No Replacement Award Granted. If a Replacement Award is not provided pursuant to
Section 10(c) of the Plan, the Award shall fully vest as of the Change in
Control in accordance with Section 10(b) of the Plan and the Settlement Date
shall occur on the first day of 20XX on which the Applicable Exchange is open
for trading (or upon any earlier date or event following the Change in Control
permitted by Section 409A of the Code).  Nothing herein shall preclude the
Company from settling the Award upon a Section 409A CIC, if it is not replaced
by a Replacement Award, to the extent such settlement is effectuated in
accordance with Treas. Reg. § 1.409A-3(j)(4)(ix)(B).



e.
All Other Terminations. Except as provided in this Section 4, if the
Participant’s Termination of Service occurs prior to the Determination Date, the
Award shall be forfeited for no consideration effective immediately as of the
date of Termination of Service, unless the Committee determines otherwise.



5.
Special Vesting and Forfeiture Terms.



a.
Forfeiture Resulting from Acts Occurring During the Grant Year. Notwithstanding
any other provision of this Agreement, if it shall be determined at any time
subsequent to the Effective Date and prior to the Determination Date (or, in the
case of a termination due to death or Disability, the date of Termination of
Service) that the Participant has, during the calendar year in which the
Effective Date occurs (the “Grant Year”), (i) failed to comply with Company
policies and procedures, including the Code of Business Conduct and Ethics or
the Senior Financial Officer Code of Ethics (if applicable), (ii) violated any
law or regulation, (iii) engaged in negligent or willful misconduct, (iv)
engaged in activity resulting






--------------------------------------------------------------------------------




in a significant or material Sarbanes-Oxley control deficiency, or (v)
demonstrated poor risk management or lack of judgment in discharge of Company
duties, and such failure, violation, misconduct, activity or behavior (1)
demonstrates an inadequate sensitivity to the inherent risks of Participant’s
business line or functional area, and (2) results in, or is reasonably likely to
result in, a material adverse impact (whether financial or reputational) on the
Company or Participant’s business line or functional area, all or part of the
SELTPP Units granted under this Agreement that have not yet become vested at the
time of such determination may be cancelled and forfeited. “Inadequate
sensitivity” to risk is demonstrated by imprudent activities that subject the
Company to risk outcomes in future periods, including risks that may not be
apparent at the time the activities are undertaken.


b.
Forfeiture of Award for Acts Occurring in Years Other Than the Grant Year.
Notwithstanding any other provisions of this Agreement, if the Participant
receives one or more equity awards in any calendar years other than the Grant
Year (an “Other Grant Year”) pursuant to an Award Agreement that contains a
clause substantially similar to Section 5(a) above, and it shall be determined
that Participant, as a result of risk-related behavior, should be subject to the
forfeiture of all or part of any such award granted in such Other Grant Year in
accordance with the terms of such clause, then the unvested portion of the Award
granted under this Agreement shall be subject to forfeiture to the extent
necessary to equal the Unsatisfied Forfeiture Value (as defined below). The term
“Unsatisfied Forfeiture Value” shall mean the value (as determined by the
Committee in its absolute discretion) of any portion of the Award determined by
the Committee to be subject to forfeiture with respect to the Other Grant Year
(without regard to whether or not some portion thereof has already vested) that
has in fact vested prior to such determination by the Committee. All or a
portion of the SELTPP Units granted under this Agreement that have not yet
become vested shall be subject to forfeiture in order to satisfy as much as
possible of the Unsatisfied Forfeiture Value, and the valuation of the Award for
such purpose shall be determined in the absolute discretion of the Committee.



6.
Withholding. The Participant authorizes the Company to withhold from his or her
compensation, including the SELTPP Units subject to the Award and the Settlement
Shares issuable hereunder, to satisfy any income and employment tax withholding
obligations in connection with the Award. No later than the date as of which an
amount first becomes includible in the gross income of the Participant for
Federal income tax purposes with respect to any Settlement Shares subject to the
Award, the Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, all Federal, state and
local income and employment taxes that are required by applicable laws and
regulations to be withheld with respect to such amount. The Participant agrees
that the Company may delay delivery of the Settlement Shares until proper
payment of such taxes has been made by the Participant. If required pursuant to
the Company’s policy as applied to the Participant or elected by the
Participant, to the extent permitted by law, tax withholding obligations in
respect of the Award shall be satisfied by authorizing the Company to withhold
(provided the amount withheld does not exceed the maximum statutory tax rate in
the Participant’s applicable tax jurisdiction or such lesser amount as is
necessary to avoid adverse accounting treatment for the Company) from the
Settlement Shares otherwise issuable to the individual pursuant to the
settlement of the Award, a number of Shares having a Fair Market Value, as of
the date the obligation to withhold such taxes arises, which will satisfy the
amount of the withholding tax obligation. Further, unless determined otherwise
by the Committee, the Participant may satisfy such obligations under this
Section 6 by any other method authorized under Section 13(d) of the Plan.



7.
Section 409A of the Code.



a.
To the extent that the Award is construed to be nonqualified deferred
compensation subject to Section 409A of the Code, the Company shall use its
reasonable efforts to operate, administer, construe and interpret this Agreement
in a manner that minimizes adverse tax consequences to the Participant and is
consistent with the requirements of Section 409A of the Code. Any payments that
qualify for the “short-term deferral” exception or another exception under
Section 409A of the Code shall be paid under the applicable exception. Each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation. In no event may the Participant, directly or
indirectly, designate the calendar year of any payment or distribution under
this Agreement. Notwithstanding any other provision of the Plan or this
Agreement to the contrary, if the Participant is a “specified employee” within
the meaning of Section 409A of the Code (as determined in accordance with the
methodology established by the






--------------------------------------------------------------------------------




Company), amounts that constitute “nonqualified deferred compensation” subject
to Section 409A of the Code that would otherwise be payable by reason of the
Participant's Termination of Service during the six (6)-month period immediately
following such Termination of Service shall instead be paid or provided on the
first business day following the date that is six (6) months following the
Participant’s Termination of Service. If the Participant dies following the
Termination of Service and prior to the payment of any amounts delayed on
account of Section 409A of the Code, such amounts shall be paid to the
designated beneficiary of the Participant pursuant to Section 13(f) of the Plan
within forty-five (45) days following the date of the Participant's death.


b.
This Agreement shall be subject to amendment, with or without advance notice to
the Participant, and on a prospective or retroactive basis, including, but not
limited to, amendment in a manner that adversely affects the rights of the
Participant, to the extent necessary to effect compliance with Section 409A of
the Code. Notwithstanding anything contained in this Agreement or the Plan, the
Company shall have no liability whatsoever for or in respect of any decision to
take action to attempt to comply with Section 409A of the Code, any omission to
take such action or for the failure of any such action taken by the Company to
so comply.



8.
Cancellation of Award. The Committee has the right to cancel for no
consideration all or any portion of the Award in accordance with Section 2(d) of
the Plan if the Committee determines in good faith that the Participant has done
any of the following: (i) been convicted of, or plead guilty or nolo contendere
to, a charge of commission of a felony under federal law or the law of the state
in which such action occurred; (ii) committed fraud; (iii) embezzled; (iv)
disclosed confidential information or trade secrets; (v) was terminated for
Cause; (vi) engaged in any activity in competition with the business of the
Company or any Subsidiary or Affiliate of the Company; or (vii) engaged in
conduct that adversely affected the Company.



The Delegate shall have the power and authority to suspend the vesting of or the
right to receive the Settlement Shares in respect of all or any portion of the
Award if the Delegate makes in good faith the determination described in the
preceding sentence. Any such suspension of an Award shall remain in effect until
the suspension shall be presented to and acted on by the Committee at its next
meeting. This Section 8 shall have no application following a Change in Control.
9.
Compliance with Laws and Regulations. The Award and the obligation of the
Company to deliver the Settlement Shares subject to the Award are subject to
compliance with all applicable laws, rules and regulations, to receipt of any
approvals by any government or regulatory agency as may be required, and to any
determinations the Company may make regarding the application of all such laws,
rules and regulations.



10.
Binding Nature of Plan. The Award is subject to the Plan. The Participant agrees
to be bound by all terms and provisions of the Plan and related administrative
rules and procedures, including, without limitation, terms and provisions and
administrative rules and procedures adopted and/or modified after the granting
of the Award. If any provisions hereof are inconsistent with those of the Plan,
the provisions of the Plan shall control, except to the extent expressly
modified herein pursuant to authority granted under the Plan.



11.
Notices. Any notice to the Company under this Agreement shall be in writing to
the following address or facsimile number: Human Resources - Total Rewards,
Comerica Incorporated, 1717 Main Street, MC 6515, Dallas, TX 75201; Facsimile
Number: 214-462-4430. The Company shall address any notice to the Participant to
his or her current address according to the Company’s personnel files. All
written notices provided in accordance with this Section 11 shall be deemed to
be given when (a) delivered to the appropriate address(es) by hand or by a
nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile to the appropriate facsimile number, with confirmation by telephone of
transmission receipt; or (c) received by the addressee, if sent by U.S. mail to
the appropriate address or by Company inter-office mail to the appropriate mail
code. Either party may designate in writing some other address or facsimile
number for notice under this Agreement.



12.
Force and Effect. The various provisions of this Agreement are severable in
their entirety. Any judicial or legal determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.






--------------------------------------------------------------------------------






13.
Successors. This Agreement shall be binding upon and inure to the benefit of the
successors of the respective parties.



14.
No Right to Continued Employment. Nothing in the Plan or this Agreement shall
confer on the Participant any right to continue in the employment of the Company
or its Affiliates for any given period or on any specified terms nor in any way
affect the Company’s or its Affiliates’ right to terminate the Participant’s
employment without prior notice at any time for any reason or for no reason.



15.
Voluntary Participation. Participation in the Plan is voluntary. The value of
the Award is an extraordinary item of compensation outside the scope of the
Participant’s employment contract, if any. As such, the Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.



16.
Recoupment. In addition to the cancellation provisions of Sections 5 and 8,
SELTPP Units granted pursuant to this Agreement shall be subject to the terms of
the recoupment (clawback) policy adopted by the Company as in effect from time
to time, as well as any recoupment/forfeiture provisions required by law and
applicable to the Company or its subsidiaries; provided, however, unless
prohibited by applicable law, the Company’s recoupment (clawback) policy shall
have no application to the Award following a Change in Control.



IN WITNESS WHEREOF, this Agreement has been executed by an appropriate officer
of Comerica Incorporated and accepted by the Participant, both as of the day and
year first above written.


COMERICA INCORPORATED
By: _______________________
Name:
Title:










--------------------------------------------------------------------------------




SCHEDULE A


ROCE Excluding Non-Performance Items Goal


At the beginning of the Performance Period (but no later than 90 days following
the first day of the Performance Period), the Committee shall approve a
three-year average ROCE Excluding Non-Performance Items goal for the Performance
Period (the “Goal”). Such Goal shall be based on the following formula:


Year 1 performance + Year 2 performance + Year 3 performance
 
 
Three - year Average
3
 
 





Following the Performance Period, on the Determination Date, the Committee shall
certify the Goal and determine the appropriate Achievement Factor pursuant to
the following grid:


Goal
Achievement Factor
Threshold
50%
Target
100%
Target Range
XXXXXX% to XXXXXX%
Maximum
150%



The level of achievement for purposes of determining the Achievement Factor
shall be interpolated linearly for Goal performance between threshold and the
low end of the target range, within the target range, and between the high end
of the target range and maximum. If threshold performance is not achieved, the
entire Award shall be forfeited. In no event may the Achievement Factor be
greater than 150%.


TSR Modifier


In addition to the Goal, the Company’s Relative TSR for the Performance Period
(the “TSR Modifier”) shall also be measured. The TSR Modifier shall reduce the
Achievement Factor by 10 percentage points if the Company ranks in the bottom
quartile. The resulting percentage is referred to as the “Payout Percentage.”


For example: 110% Achievement Factor - 10% (Bottom Quartile TSR Performance) =
100% Payout Percentage


Final Award Number


The Final Award Number shall be equal to the product (rounded down to the
nearest whole number) of (a) the Target SELTPP Award multiplied by (b) the
Payout Percentage.


Definitions:


“ROCE Excluding Non-Performance Items” means the return on common equity
calculated based on Net Income Excluding Non-Performance Items less preferred
stock dividends divided by average common equity.


“Net Income Excluding Non-Performance Items” means net income as adjusted, if
applicable, to reflect the after-tax impact of any adjustments affecting the
Performance Period related to the cumulative effect of changes in accounting
principle, items that are deemed to be both unusual in nature and infrequently
occurring (as formerly defined by generally accepted accounting principles prior
to ASU 2015-1), results from discontinued operations, merger/acquisition
charges, restructuring charges incurred during the year and





--------------------------------------------------------------------------------






adjustments due to changes in the Federal corporate statutory tax rate and/or
other tax law changes. Additionally, for any calendar year within the
Performance Period impacted by the measurement of credit losses pursuant to the
adoption of ASU 2016-13 (also referred to as the Current Expected Credit Loss
(“CECL”) model), net income shall be reduced by net credit-related charge-offs
(after-tax) and increased by the provision for credit losses (after-tax).


“Relative TSR” means the Company’s Total Shareholder Return, as compared to the
KBW Bank Index Total Shareholder Return. For this purpose, the Total Shareholder
Return shall be computed by Bloomberg.


“Total Shareholder Return” means the total shareholder return of the Company
over the Performance Period as computed by Bloomberg.









